Exhibit 10.21

 
[img001.jpg]

 


May 14, 2012


Victor Bronshtein, Ph.D.
Universal Stabilization Technologies, Inc.
4050 Sorrento Valley Blvd., Suite L
San Diego, CA 92121
Subject: Extension to LOI dated January 7, 2011
Dear Victor:


 The following is quoted from the executed LOI:


·  
No later than May 15, 2011, the Licensee and the Licensor will sign and begin
executing a mutually agreeable one-year Pilot Development Project.

·  
Starting on the earlier of (i) May 15, 2011, or (ii) the first day after signing
the Pilot Development Project, the Licensee will be obligated to pay the
Licensor or at least CA$8333.33 per month for the work performed by Licensor
under the Pilot Development Project. The Licensee and the Licensor will
negotiate in good faith the goals, objectives and work product of the Pilot
Development Project and the actual amount of the such monthly payment, which may
be in excess of CA$8,333.33, depending on the scope of the work requested by
Licensee.

·  
The Option Period for the exclusive option to enter into the License Agreement
on the License Terms described below will expire on the earlier of (i) May 15,
2012 or (ii) the date the Licensee ceases to make monthly payments to the
Licensor for the Pilot Development Project.



For good and valuable consideration the parties agree that the terms of this LOI
is now extended to August 15, 2012. Monthly payments during the extension period
will continue at the same rate. All other terms and conditions remain the same.


 
 

/s/ Victor Bronshtein, PhD                                         /s/ Bob
Hoerr                                            Victor Bronshtein, PhD   Bob
Hoerr President and Chief Scientific Officer    President & CEO Universal
Stabilization Technologies, Inc.    Enterologics, Inc.

 
       